           Case 1:19-cr-00862-VEC Document 292 Filed 12/10/20 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT                                             DATE FILED: 12/10/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    : 19-CR-862 (VEC)
                                                              :
 HECTOR BONAPARTE,                                            :     ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 8, 2020, the parties appeared for a hearing on Defendant

Hector Bonaparte’s motion for pretrial release;

       IT IS HEREBY ORDERED that for the reasons stated at the hearing, Mr. Bonaparte’s

bail application is DENIED. The Court finds that Mr. Bonaparte did not overcome the

presumption that no condition or set of conditions will reasonably assure the safety of the

community.

       IT IS FURTHER ORDERED that by no later than Friday, December 18, 2020, the

Government must update the Court on whether the Bureau of Prisons (“BOP”) has scheduled

Mr. Bonaparte’s diagnostic examinations by the end of 2020. If the BOP is unable to schedule

Mr. Bonaparte’s examinations by the end of the year, the Court will consider temporary release

for the limited purpose of medical diagnosis and any necessary treatment.

       The Clerk of Court is respectfully directed to close the open motion at docket entry 242.



SO ORDERED.
                                                     _________________________________
Date: December 10, 2020                                    VALERIE CAPRONI
      New York, NY                                         United States District Judge
